243 F.Supp.2d 2 (2003)
UNITED STATES PUBLIC INTEREST RESEARCH GROUP, et al., Plaintiffs
v.
ATLANTIC SALMON OF MAINE, LLC, Defendant
No. CIV. 00-151-B-C.
United States District Court, D. Maine.
February 13, 2003.
Bruce M. Merrill, Portland, Charles C. Caldart, Seattle, WA, David A. Nicholas, Joseph J. Mann, Joshua R. Kratka, Boston, MA, for United States Public Interest Research Group, Stephen E Crawford, Charles Fitzgerald, Nancy Oden.
Elizabeth R. Butler, Pierce, Atwood, Peter W. Culley, Pierce, Atwood, Portland, for Atlantic Salmon of Maine, LLC.
CARTER, Senior District Judge.
At the conclusion of the damages hearing in this case, the Court requested that counsel advise the Court of Defendant's plans for introducing a new class of fish into its net pens. On January 13, 2003, Atlantic Salmon of Maine, LLC notified the Court that it does plan to introduce a new class of fish into its net pens in the Spring of 2003. Having found that Atlantic Salmon of Maine is in violation of the Clean Water Act, the Court ORDERS that Defendant Atlantic Salmon of Maine, LLC not introduce any new class of fish into its net pens until further order of this Court in order to afford the Court the opportunity to adjudicate the remedial issues that remain outstanding for decision before further action is taken by Defendant.